DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 26, 2021 has been entered. Clams 1-13 and 15-16 are pending. Claim 3 has been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zand et al. (WO 2015/150405 A1; using US equivalent US 2017/0107446 A1; April 20, 2017).
Regarding claims 1-7, Zand teaches a fat composition comprising greater than 60% by weight stearic acid, from 3 to 30% by weight oleic acid, and less than 10% by weight palmitic acid ([0007]-[0010]), therefore overlapping the claimed ranges of greater than 70% by weight stearic acid, from 5% to 20% by weight oleic acid, and from 1% to prima facie case of obviousness exists. (MPEP 2144.05 I)
Zand further teaches that the percentages of acids are based on the total weight of 12 to 22 carbon atoms, thus falling within C8 to C24 fatty acids. 
With respect to the percentages referring to acids bound as acyl groups in glycerides, Zand fails to specifically teach such limitation, however, Zand teaches that when referring to shea olein and palmitic acid, the fatty acid content refers to fatty acids bound in glycerides ([0025], [0051], [0062]). Therefore, Zand teaches that the fatty acids can be bound in glycerides and it would have been obvious to one of ordinary skill in the art to vary the amount depending on the desired properties of the fat composition. 
With respect to the amount of StStSt, PSt2, the ratio of the two, and P2St (in claim 7), the examiner notes that as Zand teaches the claimed acids as described above, it would have been obvious to one of ordinary skill in the art to vary the amounts of each component depending on the desired characteristics of the claimed fat composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234


    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed fats in the claimed amounts.  All continue to function predictably as fats, as expected.
Regarding claims 8-9, Zand further teaches that the fat composition comprises a stearin fraction of an interesterified shea olein and blends ([0025], [0051], [0072], [0078]-[0085]). 
Regarding claims 10-11, Zand teaches a process for making the fat composition of claim 1, which comprises chemically interesterifying a fat, wherein the fat is shea, shea olein, or shea stearin ([0025], [0051], [0072], [0078]-[0085], See Examples). 

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zand et al. (WO 2015/150405 A1; using US equivalent US 2017/0107446 A1; April 20, 2017) as applied to claim 1 above, and further in view of Nissing et al. (US 2010/0291267 A1; Nov. 18, 2010).
Regarding claim 12, Zand discloses the fat composition as described above, but fails to teach a marinade comprising the fat composition. 

It would have been obvious to one of ordinary skill in the art to use the fat composition of Zand in a meat marinade as taught by Nissing. Doing so would yield the predictably result of providing a meat product with fatty acids that are beneficial for health.  
Regarding claim 13, with respect to the amount of fat in the marinade, it would have been obvious to one of ordinary skill in the art to vary the amount depending on the desired amount of beneficial fatty acids in the meat. A higher fat composition as taught by claim 1 will give the meat product more beneficial fatty acids. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed fats in the claimed amounts in a marinade.  All continue to function predictably as fats, as expected.
Regarding claims 15-16, Nissing further teaches a method of preparing a food product by contacting the marinade with raw meat and cooking the marinated food (See Examples, [0014]).


Response to Arguments
	Applicant’s amendment has overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
	Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant argues on pages 4-6 that Zand teaches free acid and not bound as claimed. This is not found persuasive as Zand teaches that when referring to shea olein and palmitic acid, the fatty acid content refers to fatty acids bound in glycerides ([0025], [0051], [0062]). Therefore, Zand teaches that the fatty acids can be bound in glycerides and it would have been obvious to one of ordinary skill in the art to vary the amount depending on the desired properties of the fat composition. 
Applicant further argues on pages 6-7 that there is no reasonable expectation of success to combine Zand and Nissing as the skilled person would not have learned from Zand that the compositions are suitable for use in marinades. 

For the reasons stated above, the 103 rejections are maintained. 

	

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A COX/Primary Examiner, Art Unit 1791